 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKenmore ContractingCo., Inc.and Sloan Steel Erec-tors and Equipment Rental,Inc.andInterna-tional Association of Bridge,Structural and Or-namental IronWorkers,LocalNo. 6, AFL-CIO. Case 3-CA-11787June 24, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 12, 1984, Administrative LawJudge Winifred D. Morio issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondents filed cross-exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.2The judge found that Kenmore and Sloan arenot alter ego corporations and do not constitute asingle employer. She concluded, therefore, thatthey did not violate Section 8(a)(5) and (1) of theAct by failing to apply the terms of the collective-bargaining agreement between Kenmore and theUnion to Sloan's employees. For the reasons setforth below, we disagree with the judge's determi-nation, and we find that Sloan is the alter ego ofKenmore and that they have violated the Act as al-leged.3The facts, which are largely undisputed, are de-tailed in the judge's decision. Kenmore is a steelerection company that performs construction workusing its own cranes and equipment. It also leasescranes and related tools, such as welders, to otherconstruction contractors. Kenmore has been ownedsince 1966 by Jacqueline Hanley and her husband,Hugh Hanley Jr. They are the Company's only of-ficers.Kenmore is a member of the ConstructionIndustry Employers Association, Inc. (CIEA) and,through CIEA, has been party to a series of collec-'The General Counsel has excepted to thejudge's failureto resolve aconflict in the testimonyof Fitzpatrickand HughHanley Jr concerningwhether thelatter saidhe was payingSloanemployees $7 an hour Inview of the decision we have reached, we find it unnecessary to resolvethis questionof credibility2We affirm the judge's findingthat the Charging Party Union first ac-quiredspecificknowledgeof the existence of Respondent Sloan approxi-matelyImonthprior to the filing ofthe chargeWe further affirm herconclusionthatthe chargewas timely filed.3 In view ofour findingthat theRespondents are alter egos,we find itunnecessary to pass onthe General Counsel's alternativeallegation thatthe corporations constitutea single employertive-bargaining agreementswith the Union, themost recent of which was effective from June 1,1981, through May 31, 1984. The Building TradesCouncil (BTC), of which the Union is a member,prohibits union employers such as Kenmore fromperforming construction work at sites where non-union contractors perform work, and the CIEA-union agreement prohibits ironworkers from work-ing for nonunion contractors.On November 4, 1981, two of the Hanley's chil-dren,Cherub and Patrick, then 27 and 21 yearsold, respectively, formed Sloan, a nonunion steelerection and crane rental company. Cherub isSloan's president and Patrick is its vice president;they are Sloan's only officers and shareholders.Sloan performs steel erection work in western NewYork State, the same geographic area that Ken-more services. Sloan rents all the constructionequipment it uses from Kenmore, and but for apickup truck purchased on credit through a friendof the Hanley family, Sloan owns no field equip-ment. Sloan subleases cranes and other tools itrents from Kenmore to third parties. No otherKenmore customers are permitted to engage inthird-party rentals. Additionally, unlike other Ken-more customers, Sloan is not required to lease theservices of Kenmore crane operators when it usesKenmore cranes4 and, accordingly, is able to sub-leaseKenmore equipment to third parties usingSloan operators. Sloan's employees-who num-bered 14 on its largest job-are paid approximatelyone-third of the union wage rate and do not re-ceive fringe benefits. The parties stipulated thatboth companies share many of the same custom-ers. 5Sloan's office is an 8- by 10-foot area locatedwithin the Kenmore office. Pursuant to an unwrit-ten agreement, it rents this space from Kenmorefor $100 a month, a figure unilaterally set by Ken-more.Although Sloan has been as much as 6months late in rent payments, Kenmore has neverrequired that it pay interest or penalties. Sloanowns no office equipment and uses without addi-tional charge Kenmore's adding machine, typewrit-er, and office supplies. It maintains its own payroll,bank account, books, and records.At the time of the formation of Sloan and con-tinuing through the date of the hearing in theseproceedings, Cherub and Patrick Hanley were fi-4Hugh Hanley Jr testified that Kenmore once leased a crane withouta crane operator to a contractor named Stimm5Pursuant to the stipulation,G C Exh8 indicates that Sloan's onlycustomer in 1981 was also a Kenmore customer,and that in 1982 five ofeight Sloan customers were Kenmore customers In 1983 and 1984, re-spectively,8 of 12 Sloan customers and 12 of 18 Sloan customers were orhad been Kenmore customers289 NLRB No. 56 KENMORECONTRACTING COnancially dependent on their parents. Cherub andher son live in a condominium apartmentowned byher parents, for which half the mortgage, fees, andutilities are paid by her parents. Her parents alsopay her son's school tuition and approximately halfthe cost of his clothing. Patrick lives with his par-ents when not residing on campus at the RochesterInstitute of Technology, and his parents pay histuition and expenses.Additionally, both Cheruband Patrick were employees of Kenmore at thetime of Sloan's formation. Cherub worked as a re-ceptionist for Kenmore until July 1983 at a salaryof $150 a week. Patrick was employed as a yard-man. He testified that his employment with Ken-more ceased when Sloan was formed. Althoughneither Cherub nor Patrick has any previous expe-rience in the industry, Cherub is Sloan's officemanager and bookkeeper, and Patrick, whose titleisfield superintendent, estimates and bids Sloanjobs and supervises work at Sloan constructionsites. 6Cherub used the proceeds ($1400) from thesale of a car her parents had given her to capitalizeSloan. 7Patrick testified that he contributed $1200to capitalization, money from a student loan he se-cured for college but did not use for that purposebecause his parents financed his education.The judge correctly stated that in determiningalter ego status, the Board considers whether thecompanies have substantially identical ownership,management, business purpose, operations, custom-ers,equipment, and supervision.8 As she pointedout, no one factor is controlling. The judge found,and the record establishes, that Kenmore and Sloanexist for the same business purpose, use some of thesame equipment, 9 and share the same premises.10She also found, however, that this evidence is in-sufficient to outweigh what she deemed to be alack of common ownership, management, and con-trol over labor relations policy. Contrary to thejudge,we find that the evidence establishes thatKenmore and Sloan are commonly owned, operat-ed, and managed and that the record as a whole6As a yardman for Kenmore, Patrick helped to load trucks, did oddjobs, and generally kept the yard clean Patrick never operated a craneHis only experience estimating a job was for a school project'Immediately after selling her car, Cherub,through Sloan,rented acar from Kenmore for$150 a month As with the office rental,the figurewas unilaterally set by Kenmore and although the rent payment was asmuch as 9 months in arrears,no interest or penalty was charged8SeeLeslie Oldsmobile,276 NLRB 1314 (1985),Advance Electric,268NLRB 1001 (1984), andCrawford Door Sales Co,226 NLRB 1144 (1976),citedwith approval inGoodman Piping Products v NLRB,741 F 2d 10,11 (2d Cir 1984)As explained below, the Board has also considered em-ployer motivationin assessing alter ego status9As explained,infra,we find that the Respondents use substantiallymore than"some" of the same equipment10We agree with the judge that Hugh's instructing Sloan employees inthe proper use of a crane and proper hand signals on August 1, 1983, atthe National FireAdjusterjobsite was too isolated an incident on whichto base a finding of common supervision337warrants a finding that, the two corporations arealter egos.First,we note that a finding of common owner-ship may be made where, although thesame indi-viduals are not shown to be owners of each corpo-ration, the corporations are solely owned by mem-bers of the same family.Watt Electric Co., 273NLRB 655, 658 fn. 17 (1984);E.G. SprinklerCorp.,268 NLRB 1241, 1244 (1984), enfd. sub nom.Goodman Piping Products v. NLRB,741 F.2d 10 (2dCir. 1984). Granting that the existence of a closefamily relationship between owners of two compa-nieswill not always establish the common owner-ship elementin an alterego inquiry, we see no im-pediment to such a finding here, given the recordevidence of Cherub's and Patrick's financial de-pendence on their parents and the less than arm's-length dealings between Kenmore and Sloan in thecourse of the latter's founding. i iPatrick and Cherub were able to provide theminimal capitalization of Sloan ($2600) only byvirtue of aid from their parents. Specifically, Jac-queline's and Hugh's payment of Patrick's tuitionenabled him to divert his student loan to the capi-talization of Sloan; and Cherub's initial investmentwas made possible by the opportunity, immediatelyon the sale of her car, to lease a car from Ken-more, at a rate set by Kenmore with sporadicrental payments made through Sloan.Concerning Sloan's operations,Kenmore andSloan share the same premises, office equipment,and supplies and have open access to telephonesandworkspace.As the record establishes thatSloan owns no equipment except a pickup truck,usesKenmore cranes for its own erection work,and subleases Kenmore property to third parties, it" We find the instant case distinguishable from cases in which theBoard found that alter ego status was not established between corpora-tions in which the owners were members of the same family InBestMe-chanical Contractors,273 NLRB 83 (1984), in which the closing of thebusiness of M H Best was followed by the opening of a business by hisson and son-in-law, the new business did not engage in the same kinds ofprojects as the old one and its purchases of equipment and other transac-tionswith the old corporation were all at arm's length These same cir-cumstances-different markets and arm's- length dealings between thetwo family-owned corporations-were also present inUnited Construc-tors,233 NLRB 904 (1977) InHillsamer Painting Contractors,272 NLRB1366 (1984),the assistance of the lather(who owned Hillsamer) to theson (who owned Commercial Decorating)was minimal(use of a tele-phone and some clerical assistance for a brief period)The evidence offinancial dependence and subsidizing of the formation of the new enter-prise did not approach what was shown in the present caseLikewise, the instant case differs fromVictor Valley Heating & Air Con-ditioning,267 NLRB 1292 (1983), in that inVictorValley,although thefather gave advice andtrainingat the start of the business formed by theson and the son's friend,the son contributed the entirety of the capital(from his own funds and a gift from a grandmother who had no demon-strated connection with the other corporation),and the new corporationpaid cash for equipment it received from the father's business Id at 1293,1297VictorValleyis distinguishable also for reasons discussed infra at fn18 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis clear that Kenmore and Sloan share substantiallythe same equipment.Further,although the Hanleysdescribe the two corporations as competitors,Sloan's ability to provide equipment to third partiesisdependent on its having access to Kenmoreequipment without operators.In this regard, SloansubleasesKenmore equipment to third parties atthe same cost it is charged by Kenmore,but de-rives its profits from the amount it charges for alsoproviding an operator.Moreover,Sloan is the onlyKenmore customer permitted to engage in third-party rentals.' 2On two occasions Sloan wasawarded jobs it could not perform,and it subcon-tracted both to Kenmore without seeking or invit-ing other bids.On one of those jobs,theWaldenjob in August 1983,Kenmore earned$800 or moreas the subcontractor while Sloan received only$100.On the Iroquois Central School project thatwas subcontracted to Kenmore,Sloanmade noprofit at all.In addition to this evidence concerning Sloan'smanner and method of doing business,the recordreveals that Jacqueline and Hugh Hanley and Ken-more employee Tina Kasinski are integrally in-volved in Sloan'severyday affairs,including an-swering telephones,noting records,bookkeeping,and preparing job estimates and specifications, toollists,and payroll.In this regard,we note that Ka-sinski completed substantial portions of Sloan's in-dividual payroll records,including those pertainingto Cherub's and Patrick's earnings,for the 23-weekperiod from July through December 1983.13 Herentries and calculations,aswell as those made byJacqueline,also appear frequently in Sloan's cashdisbursement/payroll journal for the months ofMarch through December 1983. A review of Sloaninvoices for that year reveals that Jacqueline took acustomer order(invoice 8438) and twice wrote innotations instructing that no tax should be chargedSloan customers(invoices 8427 and 8431).14At-12 Sloan is also the only Kenmore customer permitted to select theactual cranes and tools it desires,and frequently rents them without exe-cuting the customary Kenmore paperwork13Kasinski'sweekly entries account for nearly all the entries for allemployeesfor August14Notwithstanding Cherub's explanation that Sloan was "new in thebusiness"and uncertain about some tax matters, we note that the invoicesnoted "no tax"are dated November 1983 and involve equipment rentals,a service that Sloan had providedfor 2months and that Kenmore hadprovided Sloan for 2 years Regarding invoice 8416, which bears Jacque-line's instruction to "continue billing Spancrete," Patrick testified that al-though he could not actually explain the notation,he believed he mayhave asked his mother to mark the invoice on an occasion when he tele-phoned the office while Cherub was outWe also note that Patnck was away at school during the fall of 1983andthat Cherub attended office courses during the summer and fall ofthat yearAlthough Sloan hired Linda Longobardi on September 29 tohelp around the office,she was laid off on November 8 and worked only56 hours inthe 7weeks she was employed,usually 3.5 hours on Mondayand Tuesday of each week In light of these facts, it appears that theretachments to Sloan invoices 8432, 8410, 8411, and8412 are price specifications drawn up by Hugh.Invoices 8432 and 8411 also have attachments inPatrick's handwriting. It is noteworthy that whilePatrick and Hugh's figures for invoice 8432 are thesame, the price actually billed on invoice 8411 isthe one calculated by Hugh. Significantly, those in-voices that reflect Jacqueline's, Hugh's, and in oneinstance Hugh III's' 5 input account for more thanhalf of Sloan's income from erections and rentalsfor 1983.Also relevant to our analysis is Cherub's salaryas a Kenmore receptionist, which was nearly threetimes that of her Sloan salary between November1981 and August 1983, even though, she testified,she divided her workday equally between the twocompanies. She earned $150 a week from Kenmoreand $55 a week from Sloan until the pay periodending July 31, 1983, when she purportedly ceasedworking for Kenmore and began earning $150 aweek from Sloan. 16 What is most salient aboutCherub's salary is that Sloan records show thatCherub's first paycheck at the higher salary waswritten on August 3, 1983, 2 days after Union Rep-resentativeFitzpatrickencounteredHugh at aSloan jobsite. Patrick's salary likewise increased,from $55 to $140, on August 3.We find it relevant, too, under the circum-stances, that Patrick painted the exterior of theKenmore building at a time when he was no longeraKenmore employee. Patrick testified variouslythat he received only his regular Sloan salary forthiswork, that he "imagine[d]" Kenmore paidSloan but "to be perfectly honest" he did notknow, and that Sloan was compensated but theprice was left "to the owner of the building."' 7In our view the foregoing evidence, particularlySloan's unique and total reliance on Kenmore forequipment rentals and the day-to-day input of Ken-more personnel in Sloan's affairs, establishes thatthe operations of Kenmore and Sloan are so inter-were frequent and substantial periods of time when no Sloan personnelwere present in the office at all15Hugh Hanley III is another of Jacqueline and Hugh Jr's childrenHe is an ironworker and has been employed by Kenmore16Cherub did not articulate any reason for her ceasing to work forKenmore, nor did she indicate that her termination resulted in her ceas-ing, for example,to answer Kenmore phone calls or to perform other re-ceptionist's duties17We note, but find no need to base our finding of common oper-ations onthe fact that Patrickpainted a35-ton Kenmore crane Cherubdenied knowing that any equipment was painted but stated that theequipment needed it and surmised that the improvement would make fora better impressionKenmore employee R Barry Miller, who is Jacque-line and Hugh's nephew, testified that Patrick often selected equipmentthat did not bear the Kenmore name and acknowledged that his cousinpainted a crane Patrick admitted painting over Kenmore's name on thecrane, but stated that he did so to avoid the equipment's being vandalizedby persons unhappy witha nonunioncompany's presence at constructionsites KENMORECONTRACTING CO.related and symbiotic as to be substantially identi-cal.18Even apart from its bearing on the substantialidentity of operations between the two companies,Jacqueline and Hugh's involvement in Sloan affairs,asdescribed above, evidences that they werevested with decision-making authority. Thus, Jac-queline and Hugh quoted prices to Sloan custom-ers, Jacqueline resolved a Sloan customer's com-plaint and a dispute a Sloan employee had with hispaycheck, and Hugh estimated Sloan jobs and pre-pared tool lists while Patrick was away at school.Moreover, Cherub testified that she was not awareof her father's price quoting or whether he was au-thorized to do so and that inan instanceinwhichhermother made a notation in Sloan's recordsabout a problem with a customer, Cherub did notknow what the discussion between her mother andthe Sloan customer related to or what the notationmeant.19The extent of this authority, we find, is amanifestation of common management in the twocorporations.Finally, Patrick testified that although he neverdiscussed the matter with his father, he knew fromworking with Kenmore and from reading articlesabout a declinein unionismin the United Statesthat former Kenmore customers which were previ-ously union shops had become nonunion and thatthey would seek nonunion companies such as Sloanto perform steel erection.20 It thus is evident fromPatrick's testimony that Sloan was created at leastin part to do business with nonunion customers andto perform work at sites at which Kenmore wasprohibited by the BTC from working. The intentto operate a nonunion company and to build a cus-tomer base of nonunion companies does not, with-out more, manifest an unlawful purpose or indicateantiunionanimus.However, where the nonunioncorporation's operations are so interrelated with itsunion counterpart as to be substantially identical,and the corporations share a common business pur-pose, customers, management, and owners, such a18 Sloan's near total dependence on Kenmorefurtherdistinguishes thiscase fromVictor Valley Heating,supraFromits formation,Concord, thenonunion business establishedby the son, had its ownoffices, equipment,and tools Thetrucks that it leasedfrom Victor Valleywere essentiallysurplus sinceVictor Valley hadgone into a different kind of business,and there was no evidencethat the monthlylease paymentsby Concord(whichincluded a 10-percentprofit for Victor Valley)represented lessthan the marketrate 267 NLRB at 1293, 129719 Cherub's testimony in this regard strains credibility,given the officearrangement and the fact that she is Sloan's highest-ranking officer andthe custodian of its recordsThe judgedid not discredit the testimony,howeverAssumingitsveracity, Cherub's ignorance about suchmattersgives rise to an inferencethat her parents held considerabledecision-makingauthorityin Sloan20Hugh testifiedthatKenmore had lost alot of jobs because of BTCrestrictions on union contractors339stated intent is further evidence of alter egostatus.21In view of all the foregoing, we find that Ken-more and Sloan are alter egos. As the record estab-lishes that Sloan failed to apply the terms of theunion contract to its ironworker employees, wefind further that Kenmore and Sloan have violatedSection 8(a)(5) and (1) of the Act by their failure todo so.REMEDYHaving found that Sloan and Kenmore unlawful-ly failed to apply the terms of the collective-bar-gainingagreement betweenKenmore and theUnion to Sloan's ironworker employees, we shallorder that they cease and desist and that theymaintainand give full force and effect to the 1981-1984 CIEA-union contract retroactive to February26, 1983,22 and amendments and subsequent agree-ments covering the unit employees, 2 3 to whichKenmore is a party. Kenmore and Sloan will be re-quired to take the actions necessary to fulfill theircontractual obligations, including but not limitedto: (1) reimbursing their former and current em-ployees for any loss of wages and benefits theymay have incurred since February 26, 1983, be-cause of the Respondents' failure to apply the es-tablished terms and conditions of the agreement,with interest;24 (2) making all required payments tothe various trust funds established by the collec-tive-bargaining agreements;25 and (3) reimbursingtheiremployees for actual costs they incurred(such as payments to health care providers and tothird-party insurers) by reason of the Respondents'failure to make required contributions to agreed-onhealth care and insurance plans, with interest.26Additionally, in view of the nature of employmentin the construction industry, we find that postingnotices at the Respondents' place of business is in-adequate to inform the Respondents' present and21 SeeAdvance Electric,268 NLRB at 100422The normal remedy for violations of this nature is limited to the10(b) period, in this case 6 months pnor to the filing of the charge onAugust 26, 1983, and no basis has been shown in the present case for adeparture from this rule SeeAl Bryant, Inc,260 NLRB 128 In 3 (1982).23 The appropriate unit is ironworkers and ironworker apprentices em-ployed by Kenmore Equipment Contracting Co, Inc and Sloan SteelErection and Rental Equipment, Inc24 Inaccordance with our decision inNewHorizonsfor the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 US C § 6621), shall be computed in accordance withFlorida Steel Corp, 231NLRB 651 (1977)25 Interest, if any, on trust fund contributions, shall be determined atthe compliance stage of this proceeding in the manner set forth inMerryweather Optical Co,240 NLRB 1213 (1979)26 Interest on these sums shall be computed in the manner set forth infn 24, supra 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformer employees of their rights under this Deci-sion and Order. Therefore, we shall order that inaddition to posting the attached notice at theirplace of business, the Respondents will post copiesof the notice at their jobsites, and furnish signedcopies of the notice to the Union for posting at theUnion's office and meeting places.27ORDERThe National Labor Relations Board orders thattheRespondents,Kenmore Contracting Co., Inc.and Sloan Steel Erectors and Equipment Rental,Inc.,Cheektowaga,New York, their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Failing or refusing to recognize and bargaincollectively in good faith with International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, Local No. 6, AFL-CIO as the exclusivebargaining representative of their employees in theappropriate unit, and failing or refusing to honorcollective-bargainingagreementsapplicabletothose employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Maintain and give full effect to the 1981-1984collective-bargainingagreementbetweenIronWorkers Local No. 6 and the Construction Indus-try Employers Association, Inc. retroactive to Feb-ruary 26, 1983, and any amendments and subse-quent agreements covering the unit employees, ret-roactive to February 26, 1983, including but notlimited to: (1) making whole all unit employees forany loss of wages and benefits they may have in-curred since February 26, 1983, because of the Re-spondents' failure to apply or maintain the estab-lished terms and conditions of such agreements; (2)making required payments to the various trustfundsestablishedby the collective-bargainingagreements; and (3) reimbursing their employeesfor any actual expenses they incurred which ensuefrom the Respondents' failure to make such contri-butions; all as set forth in the remedy section of thedecision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the27 See generallyApexDecoratingCo,275 NLRB1459 (1985)amount of backpay due under the terms of thisOrder.(c) Post at their place of business and at each oftheir jobsites copies of the attached notice marked"Appendix."28 Copies of the notice, on forms pro-vided by the Regional Director for Region 3, afterbeing signed by the Respondents' authorized repre-sentative, shall be posted by the Respondents im-mediately upon receipt and maintained by them for60 consecutive days in conspicuous places includ-ing allplaces where notices to employees are cus-tomarily posted. Reasonable steps shall be taken bythe Respondents to ensure that the notices are notaltered, defaced, or covered by any othermaterial.(d) Sign and return to the Regional Director suf-ficientcopies of the notice for posting by theUnion, if it is willing, at its office and meetinghalls, including all places where notices to mem-bers are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.28 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail or refuse to recognize andbargain collectively and in good faith withInterna-tionalAssociation of Bridge, Structural and Orna-mental Iron Workers, Local No. 6, AFL-CIO asthe exclusive representative of our employees inthe appropriate unit, or fail or refuse to honor col-lective-bargainingagreementsapplicable to thoseemployees. The appropriate unit is:All ironworker and ironworker apprentice em-ployees employed by Kenmore ContractingCo., Inc. and its alter ego, Sloan Steel Erec-tors and Equipment Rental, Inc., excluding allotheremployees,professionalemployees,guards and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer- KENMORE CONTRACTING CO.cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL maintain and give full effect to the col-lective-bargaining agreement between Local 6 andthe CEIA and its employer-members which was ef-fective by its terms from June 1981 through May1984, and any amendments and subsequent agree-ments covering the unit employees,retroactive to26 February 1983, and including but not limited to(1)Making whole all unit employees for anyloss of wages and benefits they incurred be-cause of our failure to apply or maintain theestablished terms and conditions of such agree-ments,with interest,(2)Making required payments to the varioustrust funds established by the collective-bar-gaining agreements,(3)Reimbursing our employees for anyactual costs they have incurred which ensuedfrom our failure to make required contribu-tions to contractually established trust funds,with interest.KENMORE CONTRACTING CO., INC.AND SLOAN STEEL ERECTORS ANDEQUIPMENT RENTAL,INC.,ALTEREGOSDoren G.Goldstone,Esq.,for the General Counsel.Joseph L.Randazzo,Esq. (Flaherty,Cohen,Grande, Ran-dazzo&Doren,P.C.),of Buffalo,New York,for Re-spondent Kenmore.Marto J. Rossetti, Esq.,of Buffalo, New York,forRe-spondent Sloan.DECISIONSTATEMENT OF THE CASEWINIFRED D. MORIO, Administrative Law Judge. Thiscasewas tried before me from January 16-18, 1984, inBuffalo,New York.The complaint,which was issued bythe Regional Director for Region 3, on October 7, 1983,alleged,in substance,thatKenmore Contracting Co.,Inc. (Respondent Kenmore)and Sloan Steel Erector andEquipment Rental,Inc. (Respondent Sloan)are eitheralter ego corporations or constitute a single employerwithin the meaning of the Act and that RespondentSloan,since on or about January 1983, has failed toapply the terms and conditions of employment,containedin the collective-bargaining agreement in existence be-tween Respondent Kenmore and International Associa-tion of Bridge, Structural and Ornamental Iron Workers,Local No. 6, AFL-CIO (the Union),to its employeesand has failed to recognize and bargain with the Unionas the exclusive bargaining representative of the employ-ees of both Respondents in a combined unit.The answersfiledbyRespondent Kenmore and Respondent Sloandeny that the corporation are alter egos or constitute asingle employer within the meaningof the Actand also341deny that the combined employees of Respondent Ken-more and Respondent Sloan constitute an appropriateunit as defined in Section 9(b) of the Act.The answerfiled by both Respondents also claim that the Union hasnot demanded that Respondent Kenmore or RespondentSloan apply the collective-bargaining agreement in exist-ence between Respondent Kenmore and the Union to theemployees of Respondent Sloan.Finally,the answer filedby both Respondents allege that the complaint is timebarred by Section 10(b) of the Act.All parties were given a full opportunity to participatein the proceedings,to cross-examine witnesses,to argueorally,and to file briefs.Briefswere filed by all parties.On the entire record in the case and my observation ofthe witnesses and after careful consideration,Imake thefollowingFINDINGS OF FACT1.JURISDICTIONAt all times material,the principal place of business ofRespondent Kenmore has been located at 1560 HarlemRoad,Cheektowaga,New York, where it is and hasbeen engaged in the steel erection and equipment rentalbusiness.During the past year Respondent Kenmore, inthe course and conduct of its business operations,provid-ed services valued in excess of $50,000 for Morton SaltCo., an enterprise directly engaged in interstate com-merce.The parties admit,and I find,thatRespondentKenmore is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act. Therecord fails to disclose jurisdictional facts with respect toRespondent Sloan.It is the position of counsel for theGeneral Counsel that the jurisdiction over RespondentSloan is based on"whether the Respondents are alteregos or in the alternative single employers."II.THE LABOR ORGANIZATIONThe parties admit,and I find,that the Union is a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent Kenmore was established in 1919, and in1966 its outstanding stock was purchased by HughHanley Jr.and Jacqueline Hanley, who are presently, re-spectively,vice president and president1RespondentKenmore is and has been a member of the ConstructionIndustryEmployers Association,Inc. (CIEA),and assuch,has been a party to collective-bargaining agree-mentswith several labor organizations, including theUnion. The most recent agreement between RespondentKenmore and the Union was effective between June1981 and May 1984. Hugh Hanley Jr. has been a memberof the negotiating committee for CIEA for over 12 yearsand is a trustee for the Iron Workers Health Care andPension Fund.According to Hanley,Respondent Ken-more and other members of CIEA have been advised bythe Building Trades Council,of which the Union is a'These are the only officers of the corporation 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmember, that union contractors cannot bid on a job ifthere is a nonunion contractor on the job. Hanley testi-fied that Respondent Kenmore lost "quite a few jobs" asa result of that directive.In November 1981, Cherub and Patrick Hanley, whoare the children of Jacqueline and Hugh Hanley Jr.formed the corporation, Respondent Sloan, with Cherubas president and Patrick as vice president.2 The corpora-tion was formed to perform essentially the same type ofwork performed by Respondent Kenmore, in basicallythe same geographic area, in the western part of NewYork State. At the time they formed the corporationCherub and Patrick were, respectively, 27 and 21 yearsof age and both were receiving financial assistance fromtheir parents. Thus, Cherub Hanley, although living withher son in her own residence, received approximatelyone-half of her expenses for rent, utilities, and her son'sclothes and education needs from her parents.3 PatrickHanley, both at the time of the formation of the corpora-tion and at the time of the hearing, resided with his par-ents when not attending school and received financial as-sistance from them for his education and living expenses.Both individuals claim that they formed RespondentSloan to gain financial independence and because theysaw a limited future if they continued with their employ-ment with Repsondent Kenmore. Cherub Hanley wasemployed in November 1981 as a receptionist for Re-spondent Kenmore and Patrick Hanley was employed asa yardworker. Although both individuals contend thatthey had considerable knowledge about the steel erectionand equipment rental business by virtue of their relation-shipwith their parents, the record fails to reveal thatthese individuals had performed the type of work in-volved in the steel erection industry, or had supervisedthe performance of such work. There is also no evidencethat either Cherub or Patrick Hanley had submitted bidsfor steel erection jobs or estimated such jobs prior to theformation of Respondent Sloan. It also appears that bothCherub and Patrick Hanley had limited education back-grounds in the business area. Cherub Hanley, at the timeof the formation of Respondent Sloan, had some book-keeping courses while in high school and Patrick Hanleyhad received an associate degree in construction technol-ogy from Erie Community College (ECC) and had com-menced his freshman year at Rochester Institute of Tech-nology (RIT).4According to the testimony of Cherub and PatrickHanley, the formation of Respondent Sloan was fundedby $1400 from Cherub and $1200 from Patnck. Thesemoneys, apparently, were used for incorporation fees, forletterheads, and for the salaries of Cherub and Patrick.Cherub Hanley testified that she secured her moneysfrom the sale of her car, which had been a gift from herparents.PatrickHanley testified that he secured themoney he put into the corporation from a loan he had2Cherub and Patnck are the only officers of this corporation9 She was receiving the same type of assistance at the time of the hear-ing4 It appears that sometime after the formation of the corporation,Cherub Hanley took an adult education class in bookkeeping and an ac-counting course at ECC Patrick was scheduled to receive his degreefrom RIT in May 1984secured for school purposes, but which he did not applyto that purpose because his school tuition was paid byhis parents. Cherub Hanley testified that when she soldher car in November 1981 Respondent Sloan leased acar, which she began to use in November 1981, from Re-spondent Kenmore. The car was leased for the sum of$150 per month, a figure that was determined by Re-spondent Kenmore. However, it does not appear thatRespondent Sloan began to make the payments for leas-ing the caruntil somemonths after November 1981.5Commencing in November 1981, Respondent Sloanrented office space from Respondent Kenmore. Thespace rented was in a building owned by RespondentKenmore and was on the same floor where the office ofRespondent Kenmore was located and where other ten-ants,who rented desk space from Respondent Kenmore,also were located. The area rented by Respondent Sloan,approximately 8 by 10 feet, was separated by a partitionfrom the area used by Respondent Kenmore and theother tenants and it contained a desk and phone, both ofwhich were used by Cherub and Patrick Hanley. Therewas no written lease for the use of office space betweenthe two Respondents or, apparently, between Respond-ent Kenmore and other tenants. Initially, according to C.Hanley, Respondent Sloan had planned to use the 25Gratton Street entrance as the address for the new cor-poration rather than 1560 Harlem Road address used byRespondent Kenmore. However, that plan was not fol-lowed because the space near the Gratton entrance wasleased to another tenant. Respondent Sloan agreed topay the sum of $100 a month to Respondent Kenmore asa rental fee.6 However, Respondent Sloan was frequent-ly late in making these monthly payments, sometimes forperiods as long as 6 months, and it was not required topay either interest or late payment penalties. C. Hanleytestified that thissamecourtesy was extended to othertenants by Respondent Kenmore due to the difficult fi-nancial conditions in the area. The younger Hanleys didnot purchase office equipment when they formed Re-spondent Sloan but used Respondent Kenmore's officeequipment and they had free access to the entire areaoutside the space occupied by Respondent Sloan. It alsoappears that C. Hanley used office supplies of Respond-entKenmore, including timesheets and scratch pads,without reimbursing Respondent Kenmore for the use ofthe material.7 C. Hanley testified that she received per-mission to use the office equipment and supplies and she"assumed" that the use of these supplies was included inthe monthly rental fee, although the matter was not dis-cussed when the fee for the office space was negotiated.After the formation of Respondent Sloan, C. Hanleycontinued her employment with Respondent Kenmore asa receptionist. She was paid $150 a week by RespondentKenmore for that work, which included typing duties5Cherub Hanley testified that she knew "some time went by" beforeRespondent Sloan began to make payments for the lease of the car, al-though she was uncertain as to the length of time She also testified thatat the time of the hearing she was "caught up" with the car payments6Hanley testified that, initially,rent was paid to Jacqueline C Hanleyand then it was paid to Respondent Kenmore7Respondent Sloan,however,did have its own forms,including in-voices KENMORECONTRACTING CO.and answering phones. She was also paid $50 a week byRespondent Sloan and her duties included preparing pay-checks, distributing them at the jobsites,8 paying taxesand otherbills and in general maintainingthe financialrecords for RespondentSloan.On at least one occasionshe authorized a Respondent Kenmore employee to pur-chase equipment, however, it is unclear when this oc-curred.The record reveals that during the period be-tween November 1981 and July 1983, C. Hanley dividedher hours of work equally between the corporations, al-though there was a substantial difference in the moneysshe received from the corporations. It does not appearthatC.Hanley was required to or did work specifichours for either corporation. In July 1983, C. Hanleyceased working for Respondent Kenmore and about thesame timeher salary for Respondent Sloan was increasedto $150 a week.As noted, part of the duties C. Hanley performed forRespondent Sloan includedmaintainingthe books of thatcorporation.It isconceded that prior to her employmentwith Respondent Sloan, C. Hanley had limited actual ex-perience in bookkeeping duties. The record reveals thatC.Hanley receivedassistancewith respect to theseduties from Tina Kazinski, an employee of RespondentKenmore. This assistance was not limited to the timewhen Respondent Sloan began its operations but contin-ued through 1983. In fact, in many instances it was Ka-zinski who actually prepared the records for RespondentSloan. Thus, C. Hanley testified that Kazinski wrote thenames andaddresses of Respondent Sloan employees oncompensation forms and entered the number of exemp-tions for each employee on these forms. An examinationof Respondent Sloan's payroll and timesheet records9 for1983 discloses that, although C. Hanley made entries onthese records,numerous entrieswere made also by Ka-zinski and to a lesser degree by Jacqueline Hanley. 10The parties stipulated that in theinstanceswhereKazins-ki's handwriting appeared it was she who computed thefigures that appeared in the record. C. Hanley testifiedthat she requested Kazinski to prepare the payroll whenshe was not available1' and "she doesitaspart of therentswhich I pay Kenmore, the hundred dollars amonth." At another point, C. Hanley testified that shedid not pay wages to any Respondent Kenmore employ-ee for work done in connection with Respondent Sloan'ss She had on occasion brought paychecks to a jobsite for RespondentKenmore's employees9G C Exhs 3 and 4 The parties agreed that with respect to theseexhibits and also G C Exh. 7, a red marking pen was used to identifyKazinski's handwriting,a black marking pen was used to identify Jacque-lineHanley's handwriting,a blue ball pen was used to identify C Han-ley's handwriting, entries made by Hugh Hanley Jr are identified by thewords "Hugh Jr ", Patrick Hanley's handwriting is identified by theword "Pat", the handwriting of Respondent Sloan employee Linda Lon-gobardi is identified by the word "Linda", the handwriting of Respond-entKenmore'semployee Hugh Hanley III is identified by the word"Hugh III "1°An entry made by Jacqueline Hanley indicated that an employeewas owed moneys C Hanley testifiedthat neither she norher brotherwas in the office when the employee called and her mother took the mes-sage, noted it on the payroll record,and subsequently the employee waspaid11C Hanley attended school after July 1983 during the day Howev-er,C Hanley had hired another employee in October 1983,Linda Lon-gobardi, toassist inthe office work343payroll. C. Hanley did not know if she asked her parentswhether she could use the services of Kazinski to assisther in preparing Respondent Sloan's records. 12In addition to these records, an examination of the in-voices of Respondent Sloan reveals that entries weremade on these documents by Jacqueline Hanley, HughHanley Jr., and Hugh Hanley III, who is a son of theseniorHanleys and an employee of Respondent Ken-more. On an invoice for a project for a company, Na-tionalFireAdjusters, 13 thewords, "Pat call Ober-sheimer if you disagree" appear and they were writtenby Jacqueline Hanley. C. Hanley testified that it was hermother who received the call from the customer becauseneither she nor her brother Patrick was in the office. Shedid not know what, if any, discussion her mother hadwith the customer, and she did not know what the nota-tionmeant. There was also a document bearing a Re-spondent Kenmore's letterhead attached to an invoice fora company, G. A. Dyce, dated November 30, 1983.14On the document, bearing Respondent Kenmore's letter-head, there is a notation, about a customer's order, in thehandwriting of Jacqueline Hanley. C. Hanley explainedthat her mother also took this order because she and herbrother were not in the office. The record reveals thatseveral documents attached to an invoice for anothercompany,Norcan Steel Corp., dated November 7,1983,15 are in the handwriting of Hugh Hanley Jr. andHugh Hanley III and these documents described boththe type of work to be performed and the price to becharged for this work. 16 C. Hanley was unable to ex-plain the involvement of her father and brother in thisproject,which was a Respondent Sloan job, and she wasunable to state whether they were paid by RespondentSloan for their services. An invoice for a company,Spancrete Northeast, dated November 19, 1983,17 con-tainsa notation in Jacqueline Hanley's handwriting,"contract price, no tax." C. Hanley testified that it washer brother who received the call about this order buthermother reviewed the order because it involved aquestion about whether tax should be paid. According toC.Hanley, she did seek her mother's advice about taxquestions because she was new in the business and unfa-miliarwith tax matters.18 Another invoice for NorconSteelCorp., dated November 30, 1983,19 also has at-tached to it, in the handwriting of Hugh Hanley Jr., thework to be performed and the price to be charged forthe job. C. Hanley could not explain why her father wasinvolved in making this estimation of the job but she didnote that in another document attached to this invoice,13 C Hanley testified that employees of Respondent Kenmore assistedother tenants with the maintenance of records In fact, Respondent Ken-more's secretary, Shelly Schintsius, prepared the payroll for one of Re-spondent Kenmore's other tenants13G C Exh 7, invoice 831314G C Exh 7, invoice 843815G.C Exh 7, invoice 841216C Hanley claimed that the paper with Respondent Kenmore's let-terhead wasborrowedfrom that company and she assumed that it waspaid for by the moneys paid for the rent17G C Exh 7,invoice 843118C Hanley was unable to explain why her mother did not respondverbally toher inquiries.19G C Exh 7, invoice 8432 344DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDher brother Patrick also quoted the same price for thejob. Finally, an invoice for a company, CJS Sign, datedNovember 7, 1983, has a document attached to it, in thehandwriting of Hugh Hanley Jr., which describes thework to be performed and the price to be charged. C.Hanley admitted that the job was performed at the pricequoted by her father to the customer. However, she tes-tified that she did not know whether her father had theauthority, generally, to quote prices to customers forwork to be performed by Respondent Sloan.The record establishes that after Respondent Sloancommenced its operations it had 1 job in 1981, 7 jobs in1982, and 13 jobs in 1983, and during this period it em-ployed as few as 3 employees20 in 1981 and as many as12 to 14 employees in the summer of 1983. RespondentSloan was engaged in basically the same type of businessas Respondent Kenmore, i.e., construction work and therental of crane equipment. However, Respondent Sloandid not own the crane equipment it rented to third cor-porations but, rather, it rented this equipment from Re-spondent Kenmore.21 There was no verbal or writtenagreement between the two Respondents that permittedRespondent Sloan to rent Respondent Kenmore's equip-ment to third corporations, and it does not appear thatRespondent Kenmore had permitted corporations, otherthan Respondent Sloan, to rent its equipment to thirdparties.Respondent Sloan charged these third corpora-tions thesame rentalfee it had been charged by Re-spondent Kenmore and, thus, did not make a profit onthe rental of the equipment. The profit, according to C.Hanley, was made from the moneys that were chargedfor the services of Respondent Sloan's employees whooperated the equipment. Respondent Sloan's employeeswere nonunion. Respondent Kenmore, prior to this time,had not rented its equipment to other companies withoutan operator,who was a memberof the Union. Therecord fails to establish that the extra moneys derived byRespondent Sloan from the rental of Respondent Ken-more's equipment was shared with Respondent Ken-more.22 C. Hanley testified that representatives of Re-spondent Kenmore were aware that their equipment wasbeing rented by Respondent Sloan to other corporations.In addition to the crane equipment, which it rented,Respondent Sloan also rented toolboxes from Respond-entKenmore. These toolboxes contained the smallertools needed on a job. Patrick Hanley testified that thetype of job determined the type of tools needed and,generally, he was able to prepare the tool list for the jobfor his company, although on occasion he sought his fa-ther's assistance, and his father gave him advice withoutcharging him for the services. However, another witness,R. Barry Miller, who was Hanley's cousin and an em-ployee of Respondent Kenmore, testified that he had ob-20 Thisnumber did not includeCheruband Patrick Hanley21 Patrick Hanley testified that it was usualfor acompany renting Re-spondent Kenmore equipment to sign for the equipment,although somedid not, including Respondent SloanHe also testified that when herented the equipment he preferred to take equipmentthatdid not havetheKenmore name, because he did not want to worry "about peopletrying to destroythe Kenmore equipment because they are upset rentingto a non-union company "22Atleast one-half of Respondent Sloan's income was secured fromthe rental of equipmentservedHanley Jr.'s handwriting on Respondent Sloantool lists when Patrick was at school. He did not know,however, if Patrick had called in the list of tools heneeded for a job to his father. Miller, further, testifiedthatwhen Patrick Hanley rented equipment he wouldspecify which particular equipment he wanted and, usu-ally,he preferred the equipment that did not have theRespondentKenmore's name on it.23 According toMiller, Patrick Hanley told him he wanted the unmarkedequipment because he did not want other people toknow that he used Respondent Kenmore's equipment onthe jobs his company was doing.24As noted, Patrick Hanley was 21 years old when heformed Respondent Sloan with hissister.During theperiod of time from November 1981 until about June1983, Hanley worked for Respondent Sloan on weekendsand during school recess. Hanley testified that he was fa-miliar with the steel erection industry at the time of theformation of his company due to his family background.However, the record establishes that his actual knowl-edge about construction work was limited to somecourses he had when he attended school. His pnor workexperience, as a Respondent Kenmore employee, did notinvolve actual construction work but involved the dutiesof cleaning the yard and fixing tools. Hanley admittedthat he was not "a very good mechanic" and that he hadbeen at jobsites only when he drove to work with hisfather and his father stopped to check the site. Notwith-standing this lack of experience in the field, PatrickHanley claimed that he secured and estimated jobs forRespondentSloan,25performed actual constructionwork, and supervised the other employees of RespondentSloan,who performed steel structure work. AccordingtoHanley, in order to secure customers he checkedphone books for companies in the steel sales business andhe spoke to employers with whom his father had donebusinessand he tried to convince them to dobusinesswith his company. The first job he secured was from aprior customer of Respondent Kenmore who he knew"was getting more into an open shop area."26 Hanley ex-plained that he was aware that employers in the areawere interested in doing business with a nonunion oropen-shop employer and he had observed that companieswho had agreements with unions "switched" and becamenonunion and were unable to get more work. Hanleyclaimed that he did not discuss thisissuewith his fatherbut he was aware of these changes from his observationand from what he heard at school or readinmagazines.He testified, "I could give you all kinds of references onmagazines, articles, such as that show the decline of un-ionism in the United States, thus pushing, making theopen shop the better way to go."23Miller stated that Patnck took whatever equipment he wanted andwas not required to sign a rental form, although other companies wererequired to do so24The only equipment owned by Respondent Sloan was a pickuptruck that was used for jobs and as a mode of transportation for PatrickThis truck was purchased from a friend of the Hanley family and wasfinanced by a bank loan26 Hanley's only prior experience in estimating a job involved work hedid for school projects.26 The job involved the erection of steel joists and a metal deck KENMORE CONTRACTING CO.Patrick Hanley testified that he was able to secure sup-plies for jobs for his company without paying money,signing apurchase order, without collateral, and withouta credit rating. In one instance Hanley was able to pur-chase a fire escape, which cost $2800, in such a manner,he attributed his ability to make such purchases withoutadvancing moneyor signinga loan for them to "anhonest face or trusting or whatever." There is no evi-dence that his parents or their corporation vouched forhis honesty or guaranteed that these supplies would bepaid.PatrickHanley claimed that his first priority was tosecure jobs for Respondent Sloan. However, he admittedthat when he went to a company to bid on a job and hesecured their drawings to prepare a bid, he allowed hisfather to examine the drawings he had borrowed, and attimes his father made a bid on the same job. AccordingtoHanley, he also subcontracted two jobs, on which hehad been the successful bidder, to Respondent Kenmore.Prior to subcontracting to Respondent Kenmore, Hanleydid not seek bids from other companies, although on oneof the jobs Respondent Sloan did not gain any financialbenefit.27 Respondent Kenmore also extended courtesiesto Respondent Sloan that it did not extend to other com-panies.Thus, Patrick Hanley was permitted to store hisscrapmaterial at Respondent Kenmore's yard withoutany charge, and he wasassistedby Respondent Kenmoreemployees in loading his truck or the equipment herented.28When Patrick Hanley began to work for his companyhis salary was $50 per week, but it was increased to $140per week in late July or early August 1983. It is unclearfrom this record whether Hanley continued to receive asalary from Respondent Kenmore after November 1981,but he did continue to work for that company as a yard-man, he helped to load and unload trucks, and on oneoccasion he painted the Respondent Kenmore building.Patrick Hanley's testimony about whether he was paidfor this work is contradictory: at one point he could notrecall if he was paid, and at another point he testifiedthat he "must" have been paid.Patrick and Hugh Hanley Jr. both testified that Patricksought advice on several occasions from his father andother Respondent Kenmore employees about how to es-timate a job and about other problems that arose on Re-spondent Sloan jobs.29 The record does not reflectwhether Patrick always followed this advice, although itdoes appear from Miller's testimony that the two Han-leys did not always agree about a problem. RespondentSloan did not pay for this assistance. Hugh Hanley Jr.admitted that a bid based on an incorrect estimationcould cause serious problems for a company and that,usually, the individual who did the estimation work hadto have experience in such a job, although it was not27 It does not appear that any representative of Respondent Sloanwent to the jobsiteto examinethe work that had been subcontracted2eMiller testified that he assisted Hanley, and the representatives ofother companies, to load material on equipment rented for RespondentKenmore29There is no evidence of employee interchange, nor does it appearthat employees of one corporation were transferred to the payroll of theother corporation345necessary for the experience to be gained from doingactual construction work. In fact, the employee who didthe estimations for Respondent Kenmore did not haveprior field experience, although he did have experienceas anestimator in the fabrication field, which is not field-work.The record reveals that Respondent Sloan is a memberof the National Association of Women in Constructionand the Construction exchange. It is not a member ofCIEA. The record also establishes that the two corpora-tionsmaintainseparate payroll records, have separatetelephone numbers, are listed separately in the telephonebook, and maintain separate financial records. It fails toreveal any direct payment of moneys from RespondentSloan to Respondent Kenmore. The employees of Re-spondentKenmore are paid according to the Union'scollective-bargaining agreement and they receive fringebenefits.The employees of Respondent Sloan are paid ata lower wage level and do not receive fringe benefits.There is no evidence that Patrick Hanley or CherubHanley hired, disciplined, or discharged any RespondentKenmore employee. Nor does the record reflect thatHugh Hanley Jr. or Jacqueline Hanley hired, disciplined,or discharged any Respondent Sloan employee. There is,however, one instance that counsel for the GeneralCounsel contends establishes that Hugh Hanley Jr. super-vises and directs the work of Respondent Sloan employ-ees. In lateJuly or early August 1983 Respondent Sloancommenced work at the National Fire Adjuster jobsite.The income for this job was the largest received by Re-spondent Sloan to that date. It is significant, the GeneralCounsel asserts, that at the start of this job, Patrick paint-ed over the name of Respondent Kenmore on the cranerented by his company, the name of Cherub Hanley wasremoved from Respondent Kenmore's payroll, and Pat-rickHanley received a substantial pay increase.30 Inearly August 1983, Michael Fitzpatrick, the Union's busi-ness agent,went to the jobsite and observed HughHanley Jr giving handsignalsto the crane operator,which the operator followed. Hugh Hanley Jr testifiedthat he did givesignalsto the operator but denied thathe was supervising the job. He testified that as he passedthe jobsite he observed a dangerous condition becausethe "choker" that was hauling the steel was twisted. Hedirected the operator to lower the steel to correct thecondition.Hanley Jr. maintained that it was obvious hewas not working on the job because he was not dressedinwork clothes. Fitzpatrick did not dispute this testimo-ny about the clothes. Fitzpatrick claimed that he spoketoHanley Jr. at the time and during the course of theconversation Hanley Jr. said he was paying the employ-ees $7 an hour. Hanley Jr. denied that he said that hewas paying the employees $7 an hour but he admittedthat he told Fitzpatrick that the employees were receiv-ing one-third of the union rate of pay, which at that timewas about $22 an hour.3 i30 It appears to be counsel'sposition that the increase in Patrick'ssalary was to compensate Cherub for her loss of salary as a RespondentKenmore employeea' Fitzpatrick testified that he had heard rumors about the new corpo-ration in April or May 1983, but the first actual knowledge he had aboutContinued 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe parties stipulated that the two corporations hadsimilar customers. In 1981 Respondent Sloan had 1 cus-tomer who was also a Respondent Kenmore customer, in1982 Respondent Sloan had 4 customers who were orhad been Respondent Kenmore customers, in 1983 therewere 8 such customers, and in 1984 there were 11 suchcustomers.DiscussionThe determination of whether one company is thealter ego of the other is difficult to make under any setof circumstances. It becomes more difficult when the in-dividuals involved in the two companies are related.That relationship creates appearances that are suspicious.However, the courts and the Board have outlined certaincriteria to be considered in making a determinationwhether companies are alter egos. These criteria includewhether the companies have substantially identical own-ership, business purposes, management, operations, equip-ment, customers, and supervision.32 It does not appearthat any one of these factors is controlling.33 Counsel forthe General Counsel cited several cases in support of hisposition that the Respondents meet the criteria outlinedand, therefore, Respondent Sloan should be consideredthe alter ego of Respondent Kenmore.InHageman Underground Construction,253 NLRB 60(1980), cited by counsel for the General Counsel, thefactswere substantially different from those existing inthis case. That case involved four enterprises in whichone individual,George Hageman, was involved. Thefirst enterprise,Hageman Backhoe Service or (Backhoe),was established to rent and did rent equipment to othercompanies for several years until it went out of businessin 1975. In that year George Hageman formed a secondcompany, Hageman Underground (Underground), to in-stallunderground utility lines, and Backhoe transferredall its equipment to Underground. Underground installedlinesforPacificTelephone& Telegraph Company(PT&T) and rented the equipment, which had beentransferred from Backhoe, to other companies. Under-ground had a collective-bargaining agreement with aunion. In 1978 George Hageman formed a third compa-ny,Hageman Construction (Construction), to constructunderground utility lines for PT&T, and he testified thathe formed Construction to operate as a nonunion compa-ny.Construction leased equipment from Undergroundand hired all the construction workers who had been em-ployed by Underground. After the formation of Con-struction,Hageman received a visit from union repre-sentatives during which they demanded that he apply theterms of the Underground contract to the Constructionemployees. Hageman decided after this visit to set up aforth company, Hageman Engineering (Engineering),also to install underground utility lines for PT&T and tooperate under nonunion conditions. Engineering com-menced performing the type of work that had been per-Respondent Sloan waswhen he sawHugh Hanley at thisjobsite inAugust 198332Ski Craft Corp,237 NLRB 122 (1978),Crawford Door SalesCo, 226NLRB 1144 (1976)asBlake ConstructionCo, 245 NLRB 630, 634 (1979), enf.denied inpart on other grounds 663 F 2d 272 (D C Cir 1981)formed by Construction, and Hageman transferred Con-struction's employees to Engineering's payroll. Thus, therecord in that case established that Underground, Con-struction, and Engineering had the same officers, thesame employees, and that the labor relations policies forall three companies were set up by one person, GeorgeHageman. It is significant that George Hageman testifiedthat he established Engineering to operate as a nonunionentity because of the efforts by the union to have theterms of Underground's collective-bargaining agreementapplied to Construction's employees.InJ.M Tanaka Construction,249 NLRB 1238 (1980),also cited by counsel, in which the Board found alter egostatus, the two corporations had similar officers, similarsupervision, and similar control of labor relations poli-cies.Thus, in that case Raymond Tanka was president ofboth corporations; the supervision of all jobs, includingthe supervision of manpower, equipment, and suppliesfor both corporations was vested in the same person,Takeo Wakido, who was an uncle of Raymond Tanka;Raymond Tanka formulated the labor relations policyfor the original corporation while he shared the responsi-bility for that policy for the newly formed corporationwith his uncle, Takeo Wakido. In addition, after the for-mation of the new corporation, the original corporationphased out its operation and laid off its employees be-cause it could not continue to pay fringe benefits re-quired by the collective-bargaining agreement. Theselaid-off employees, subsequently,were hired by Ray-mond Tanka and Takeo Wakido, as employees for thenew corporation.InMcDonald's Ready Mix Concrete,246 NLRB 152(1979), at least one member of the same family was anofficer in both corporations. Thus, in that case the evi-dence established thatMcDonald's Ready Mix wasowned and operated by Bill McDonald, his wife, andson.The son, Jim, effectively, controlled the operationsof this corporation for about a year before a new corpo-ration, Jim's Ready Mix, was established. The new cor-poration purchased the ready mix portion of the McDon-ald's business and the son, Jim, became president of thenew corporation. The record in that case established thatboth corporations used the same premises, had the samecustomers and suppliers, and interchanged employees.It is apparent from an examination of these three casesthat, although, there are some similarities to the presentcase, there are crucial differences. In all three cases, atleast one individual was an officer in both corporations, asituation not present in the instant case. Thus, in this casethe record establishes that Hugh and Jacqueline Hanleyare the sole stockholders and officers of RespondentKenmore. The stockholders and officers of RespondentSloan are Cherub and Patrick Hanley. Although they aremembers of the same family, Cherub and Patrick are notthe same individuals as their parents and, thus, the twocorporations do not share common ownership or control.Further, in the three cases cited by counsel, the same in-dividual exercised control over the day-to-day operationsof the two corporations and the labor relations policy forthe two corporations was formulated by the same indi-vidual.The record fails to reveal that Hugh Hanley or KENMORECONTRACTING CO.Jacqueline Hanley controls the operations of RespondentSloan or is involved in the formation of its labor rela-tions policy, nor does it appear that Cherub and Patrickcontrol the operations of Respondent Kenmore or are in-volved in the formation of its labor policy. Finally, thereisno evidence in this case that two corporations inter-changed employees, transferred employees, or have hiredsimilar employees.Counsel has cited one case,Ramos Iron Works, 234NLRB 896 (1978), where an alter ego status was foundand where there are somesimilaritiesto the instant case.In thatcase, as in the present one, a young son of thepresident of the original corporation formed a new cor-poration, allegedly to develop a solar-heating structure.The record revealed that the son, in that case, also hadlimited construction or business experience. However,the differences between the present case and theRamoscase are greater than thesimilarities.InRamosthe ad-ministrative law judge found that Ramos Sr., the father,and Ramos Jr., a brother, were involved in the originalcorporation,which had a collective-bargaining agree-ment witha union.Prior to the formation of the newcorporation,Ramos Sr. openly stated his opposition tothe union, and after the new corporation was formed theemployees of the original corporation worked for thenew corporation. These employees continued to work onprojects for the new corporation that they had workedon for theoriginalcorporation. In addition, Ramos Sr.worked "intensively" on projects of the new corpora-tion,and a vice president of the original corporationspent aconsiderable amount of time at the project of thenew corporation. As noted, the employees of Respond-entKenmore and Respondent Sloan are not the same,and the only evidence of Hugh Hanley's presence at anyjobsite of Respondent Sloan was on one occasion, at theNational Fire Adjusters jobsite.A close family relationship will not establish the alterego status.34 Counsel for the General Counsel contends,however, that factors other than the family relationshipexist in the instant case. He asserts that but for the indi-rect financial assistance from their parents, Cherub andPatrickHanley could not have funded RespondentSloan.However, financial assistance from one corpora-tion to another will not establish the alter ego status. InShellmaker, Inc.,265 NLRB 749 (1982), the record re-vealed that William Boland was president of a company,Shellmaker, which had a collective-bargaining agreementwith the Union. Thisagreementprovided that newdredges had to have a four-man crew. Boland planned tooperate a new dredge with a two-man crew. A secondcorporation, Bayside, was formed by Boland, his wife,and his nephew, who had worked for Shellmaker, to op-erate asa nonunion shop. The initial capital for Baysidecame from personalloansmade by Mrs. Boland and Bo-land's nephew. The loans were repaid when Bayside bor-rowed $50,000 from Shellmaker's profit-sharing plan.This loan by Shellmaker to Bayside was unsecured. Thedirect financial assistance did not cease but continuedwhen Bayside renegotiated its loan. Notwithstanding thesuspicion surrounding the formation of the new corpora-34 ContraPacking Co,268 NLRB 193 (1983)347tion and the extensive financialassistancegiven to it withunsecured loans, the Board did not find the companies tobe alter egos. In the instant case, as noted, the officersare not thesame,and there is no evidence of any directfinancial assistance given by Respondent Kenmore tofund the formation of Respondent Sloan.A further factor relied on by the counsel for the Gen-eralCounsel to support his assertion that the corpora-tions are alter egos is the assistance that Hugh Hanleygave to Patrick Hanley in estimating jobs. Counsel, tosome degree, relied on the testimony of Miller to estab-lish this fact. An examination of Miller's testimony estab-lishes thatMiller basically "assumed" that Patrick wasreceiving such assistance, not only about estimating jobsbut about how to perform the work. However, I am con-vinced from the testimony of the Hanleys that Patrickdid discuss, with his father, both how work was to beperformed and how to estimate a job. The Board hasfailed to find corporations to be alter egos because of thistype of assistance. InVictor Valley Heating & Air Condi-tioning,267 NLRB 1292 (1983), the record establishedthat the president of Victor Valley, the original compa-ny, taught an employee of the new corporation formedby his son, how to estimate and bid jobs and for the firstfew months the father came to the new corporation'sworkshop approximately once a week to assist the em-ployee to learn these functions. In addition, the fathersigned bids for the new corporation, gave advice aboutjobs, and referred suppliers and customers to the newcorporation. In that case there was evidence, also, thatthe bookkeeper of the original corporation maintainedthe books and records of the new corporation and did sowithout being reimbursed. Notwithstanding this type ofassistance,the Board did not find one corporation to bethe alter ego of the other corporation.It is obvious that representatives of Respondent Ken-more did show favoritism to the representatives of Re-spondent Sloan Thus, they allowed rent bills and carbills to go unpaid for months, they permitted their officesupplies to be used without reimbursement, and theyrented equipment to Repondent Sloan at low fees. How-ever, even blatant favoritism in the day-to-day oper-ations, standing alone, does not necessarily make onecorporation the alter ego of the other.35 As was true inVictor Valleythe favoritism exhibited to Cherub and Pat-rick showed the concern of the parents that their chil-dren should be given the opportunity to succeed.This record fails to establish that the two corporationshavecommon ownership, commonmanagement,common control over labor relations policies, the sameemployees, or the same supervisors. There is evidencethat the two corporations are engaged in the same typeof business, use some of the same equipment, and sharethe same premises. However, these factors are insuffi-cient to outweigh the lack of common ownership,common management, and common control over laborrelation policies.Accordingly, I find that RespondentKenmore and Respondent Sloan are not alteregos.3635VictorValleyHeating & Air Conditioning,supra36 Shellmaker,supra 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel for the General Counsel argues, in the alterna-tive, that the two corporations constitutea single em-ployer within the meaning of the Act. The criteria fordetermining that status was set forth inRadio UnionLocal 1264 v. Broadcast Service,380 U.S. 255, 256 (1965),and includes the interrelation of operations, commonmanagement,centralized control of labor relations, andcommon ownership. Although no one factor appearscontrolling, the Board stresses the first three criteria,with particular emphasis on centralized labor relations.37This record fails to establish that the operations of thetwo corporations are interrelated. There is no evidencethat either Cherub or Patrick Hanley was involved in theoperations of Respondent Kenmore except in their ca-pacity, respectively, as receptionist and yardman. Theywere not involved in making decisions of formulatingpolicies for that corporation and the evidence is insuffi-cient to establish, affirmatively, that their parents madedecisions of formulated policies for Respondent Sloan.Based on my discussion set forth above with respect tothe other criteria, I find that Respondent Kenmore andRespondent Sloan do not constitute a single employerwithin themeaning oftheAct.38Accordingly, I findthat the General Counsel has failed to sustain the burdenof proof as required.39Respondents assert that the Union had knowledge ofRespondent Sloan in April or May 1983, but at no timedid it make a request that the collective-bargainingagreementof Respondent Kenmore be applied to the em-37NLRB v. Al Bryant, Inc,711 F.2d 543, 551 (3d Cir 1983), certdenied104 S Ct. 699 (1984).38Victor Valley Heating & Air Conditioning,supra99 Inview of myfinding thatthe two corporationsare not alter egosand do not constitute a single employer, I do not find that a unitconsist-ing ofboth groups of employees constitutesan appropriate unitfor pur-poses of collectivebargainingployees of Respondent Sloan. Therefore, they contendthat the complaint is time barred by Section 10(b) of theAct.Although I have recommended dismissal of thecomplaint, I do not agree with the contention that thecomplaint is time barred. The record does not supportthe assertion that the Union had knowledge of Respond-ent Sloan inApril or May 1983. Rather, the record es-tablishes that in that time period the unionrepresenta-tives had heard rumors about the existence of Respond-ent Sloan but they did not gain specific information untilFitzpatrick saw Hugh Hanley at the National Fire Ad-justers jobsite. It is obvious, in view of the position ofthe Respondents about their separate status, that none ofthe Hanleys informed the Union about the existence ofRespondentSloan.Further, in view of that position it isalso obvious that any demand by the Union that the col-lective-bargainingagreementof Respondent Kenmore beapplied to Respondent Sloan's employees would havebeen rejected.CONCLUSIONS OF LAW1.Kenmore Contracting Co., Inc. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Association of Bridge, Structural andOrnamental Iron Workers, Local No. 6, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.The General Counsel has failed to establish by apreponderance of the evidence that Respondent Ken-more and Respondent Sloan, as alleged in the complaint,are alter egos and/or constitute a single employer withinthe meaning of the Act and violated Section 8(a)(5) ofthe Act.[Recommended Order for dismissal omitted from pub-lication.]